   1   Warren J. Stapleton, 018646
       OSBORN MALEDON, P.A.
   2
       2929 North Central Avenue
   3   21st Floor
       Phoenix, Arizona 85012-2793
   4   (602) 640-9000
   5   E-mail:      wstapleton@omlaw.com

   6
       Attorneys for Sun Valley Marina Development Corporation
   7

   8                          UNITED STATES BANKRUPTCY COURT

   9                               FOR THE DISTRICT OF ARIZONA

  10     In re:                                        Chapter 11
  11     BOB BONDURANT SCHOOL OF HIGH No. 2:18-bk-12041-BKM
         PERFORMANCE DRIVING, INC.
  12
         Debtor.                                       SUN VALLEY MARINA
  13                                                   DEVELOPMENT CORPORATION’S
                                                       LIMITED OBJECTION TO THE
  14                                                   DEBTOR’S EXPEDITED MOTION
                                                       FOR INTERIM APPROVAL OF
  15                                                   POST-PETITION FINANCING
  16

  17           Sun Valley Marina Development Corporation (“Sun Valley”), a tribal corporation
  18   chartered by the Gila River Indian Community (“GRIC”), is the landlord for the Bob
  19   Bondurant School of High Performance Driving, Inc. (“Bondurant” or the “Debtor”). Sun
  20   Valley files this limited objection to Bondurant’s expedited motion for interim approval
  21   of post-petition financing (the “Financing Motion”). Dkt #146. While Sun Valley
  22   supports the Financing Motion in most aspects, the Motion fails to set aside enough
  23   money to make Sun Valley current on rent payments. Provided that this deficiency is
  24   remedied, Sun Valley would support approval of the Financing Motion.
  25                   MEMORANDUM OF POINTS AND AUTHORITIES
  26      I.       Introduction.
  27           Sun Valley leases non-residential real property located at 20000 S. Maricopa Road,
  28   Gate 3, Chandler, Arizona 85226 (the “Property”) to Bondurant pursuant to that certain

Case 2:18-bk-12041-BKM       Doc 153 Filed 02/12/19 Entered 02/12/19 14:18:06          Desc
                              Main Document    Page 1 of 7
   1   sublease dated March 1, 2017 (the “Lease”). A copy of the Lease is attached as Exhibit
   2   A to Sun Valley’s Motion to Compel Payment of Rent, Dkt # 118, #s118-1 to 118-4. As
   3   set forth in the Lease, Sun Valley rents the property from GRIC pursuant to that certain
   4   Master Lease, Lease No. B-GR-71, dated March 4, 1974. See Exh. A, p. 4. The Lease
   5   commenced on March 1, 2017 and expires on March 1, 2029. See Exh. A, § 3, p. 6.
   6          Bondurant is currently occupying and in possession of the Property, and uses the
   7   Property in connection with its driving school, automotive, and racing business
   8   operations. As set forth in the Lease, Bondurant rents Parcel A, the West Track, and the
   9   Carousel/Looper (as those terms are defined in the Lease) for a monthly payment of
  10   $61,228.18 per month due in advance on the first day of each month. See Exh. A, § 5.1,
  11   pp. 8-9. (With the rent price adjustment provided for under Section 5.1(e) the current
  12   monthly rent is $61,350.64.)
  13          Bondurant filed its voluntary petition under Chapter 11 of the United States
  14   Bankruptcy Code (the “Bankruptcy Code”) on October 2, 2018 (the “Petition Date”).
  15   Although Bondurant made the “stub” rent payment for October 2018, Bondurant did not
  16   pay its November rent (as it had indicated it would in connection with its cash collateral
  17   budget). See Dkt #14, p. 11 (the budget). In addition, Bondurant missed the December
  18   1, 2018 payment and the January 1, 2019 payment. Bondurant also did not pay the
  19   February 1, 2019 payment contemplated in the budget attached to the Financing Motion.
  20   See Dkt #146, p. 31 of 48 (as electronically stamped). This payment was to be made on
  21   February 3, 2019, and has not been made. Thus, Bondurant is four months behind on
  22   rent. The total amount now due and owing for post-petition rent is $245,402.56.
  23          The Financing Motion proposes that Bondurant will borrow $675,000 from
  24   “Arlington Street Investments or its nominee” (hereinafter the “Lender”). See Dkt #146,
  25   p. 3. $281,186 of the loan proceeds will be funded within 48 hours of Court’s interim
  26   approval of the Financing Motion. (The remaining $393,814 of the loan proceeds will be
  27   funded within 24 hours of final approval of the Financing Motion. Id.) From the initial
  28

                                                   2
Case 2:18-bk-12041-BKM      Doc 153 Filed 02/12/19 Entered 02/12/19 14:18:06           Desc
                             Main Document    Page 2 of 7
   1   loan proceeds, Bondurant proposes to pay Sun Valley $212,000 (the approximate amount
   2   sought in Sun Valley’s Motion to Compel Payment of Rent).
   3            In exchange for this funding, Bondurant will give the Lender a priming lien on all
   4   of its assets. Id. at p. 4. The priming lien includes securitization of Bondurant’s interest
   5   in the lease. See Dkt #146, p. 22 of 48, ¶ 12(a) (proposed order grant’s lien in Bondurant’s
   6   “leasehold interests”); Shaffer Declaration, Dkt #150, ¶ 14. In addition, Bondurant will
   7   grant Lender a super-priority administrative expense claim for the amount of the loan. Id.
   8   at p. 4. In other words, the lien that is to be granted to Lender will prime any landlord’s
   9   lien, and grant Lender a preferred position vis a vis any administrative expense claims
  10   that may arise in the case.
  11      II.      Limited Objection.
  12            It should be noted at the outset that representatives of Sun Valley and
  13   representatives from the Lender have met and had positive communications. Sun Valley
  14   understands that the post-petition lending is critical and likely a precursor to the Debtor’s
  15   sale of the business to Lender (or a Lender-controlled nominee). At this point, that looks
  16   like the best option available to the Debtor, although Sun Valley is aware that there are
  17   other potential purchasers interested in the business.
  18            Nevertheless, in view of the broad securitization proposed – and the impact that
  19   such securitization will have on Sun Valley’s landlord’s lien and administrative expense
  20   claims – Sun Valley objects to the extent that its current administrative claim for post-
  21   petition rent is not paid in full. As noted above, Sun Valley has not been paid for
  22   November, December, January, or February rent. The total amount owing is $245,402.56
  23   (or $33,402.56 more than the current Financing Motion provides). As a practical matter,
  24   if the February rent is not paid, then Sun Valley would be forced to continue to pursue its
  25   motion to compel payment of rent – which could close the business and result in less for
  26   all concerned.
  27            In addition, Sun Valley objects to Bondurant’s grant of a lien over its leasehold
  28   interest. The lease that governs the parties’ relationship does not permit Bondurant to

                                                    3
Case 2:18-bk-12041-BKM        Doc 153 Filed 02/12/19 Entered 02/12/19 14:18:06            Desc
                               Main Document    Page 3 of 7
   1   grant such liens without Sun Valley’s permission, without the Gila River Indian
   2   Community’s (“GRIC”) permission (GRIC is the Master Lessor), or the permission of
   3   the Secretary of the Bureau of Indian Affairs. See Dkt #118-1, pp. 10 and 16-17 of 53
   4   (dealing with Approved Encumbrances). A lessee may not reject parts of the lease (like
   5   one giving the landlord the ability to approve liens on the leasehold), without rejecting
   6   the whole lease. See, e.g., NLRB v.Bildisco & Bildisco, 465 U.S. 513, 531, 104 S.Ct.
   7   1188, 1199 (1984);In re Abitibibowater, Inc., 418 B.R. 815 (Bankr. D. Del. 2009).
   8             In any case, allowing the Debtor to place a lien on the leasehold would have a
   9   negative impact on the Debtor’s future ability to assume and assign the lease. Ordinarily,
  10   a Debtor would only have to “cure” the past-due obligations to assume a lease, but if the
  11   Debtor’s leasehold is covered by the Lender’s security interest, then assumption of the
  12   leasehold would require satisfaction of the amount owed to the Lender as a condition of
  13   assumption and assignment, i.e., it could not transfer the Lender’s collateral without
  14   paying the Lender in full. Such a circumstance plainly negates the free transferability
  15   policy underlying the statutory scheme of Section 365 of the Bankruptcy Code. This not
  16   only harms the Debtor and the landlord (Sun Valley), but potentially hurts Bondurant’s
  17   other creditors – as the position of the Lender may chill bidding for a sale of Bondurant’s
  18   assets.
  19       III.     Landlord’s Lien/Fixtures – Reservation of Rights.
  20             In the event that the Court declines to approve the Financing Motion, Sun Valley
  21   reminds the Court and the parties that it has a landlord’s lien over the personal property
  22   located on the leased realty. See A.R.S. § 33-362. That lien predates Chase Bank’s 2011
  23   lien (Bondurant has been leasing the premises since 1993). 1 In addition, Sun Valley has
  24
       1
         The landlord's lien attaches at the commencement of the lease or when the personal
  25   property is brought on the leased premises and exists independently of the institution of
  26
       any proceeding. Dewar v. Hagans, 61 Ariz. 201, 205, 146 P.2d 208, 209 (1944); U. S.
       (Treasury Dep't, Internal Revenue Serv.) v. Globe Corp., 113 Ariz. 44, 47, 546 P.2d 11,
  27   14 (1976). However, the landlord's lien does not take priority over a creditor who
       obtained a security interest in collateral prior to the time the collateral is brought on the
  28   premises, even where the lease pre-existed the loan by the secured creditor. Ex-Cell-O
                                                     4
Case 2:18-bk-12041-BKM        Doc 153 Filed 02/12/19 Entered 02/12/19 14:18:06            Desc
                               Main Document    Page 4 of 7
   1   a property interest in all property affixed to the realty. Sun Valley reserves all rights with
   2   respect to fixtures and its landlord’s lien.
   3      IV.      Conclusion.
   4            In light of the foregoing, Sun Valley respectfully requests that the Court only
   5   approve the Financing Motion if it is amended to (a) include full payment for November,
   6   December, January, and February rent out of the interim loan amount, and (b) delete
   7   Bondurant’s leasehold interest from the Lender’s collateral. Sun Valley respectfully
   8   requests any further relief that the Court deems appropriate.
   9            DATED this 12th day of February, 2019.
  10
                                                      OSBORN MALEDON, P.A.
  11

  12                                                  By     /s/ Warren J. Stapleton
                                                             Warren J. Stapleton
  13                                                         2929 North Central Avenue
  14                                                         21st Floor
                                                             Phoenix, Arizona 85012-2793
  15                                                         Attorneys for Sun Marina Development
                                                             Corporation
  16

  17

  18

  19
       COPY of the foregoing sent via email and/or
  20   U.S. Mail this 12th day of February, 2019.
  21
        Hillary L. Barnes                                  Elizabeth C. Amorosi
  22
        Allen Barnes & Jones, PLC                          Office of the U.S. Trustee
  23    1850 N. Central Ave., Ste. 1150                    230 N First Ave Ste 204
        Phoenix, AZ 85004                                  Phoenix AZ 85003-1706
  24    hbarnes@allenbarneslaw.com                         Elizabeth.C.Amorosi@usdoj.gov
  25    Attorney for Debtor

  26

  27   Corp. v. Lincor Properties of Arizona, 158 Ariz. 307, 309, 762 P.2d 594, 596 (App.
       1988); Schatt–Ajax Industries v. Churchill, 3 Ariz. App. 34, 411 P.2d 457 (1966)
  28   (landlord's lien is subordinate to creditor's interest under conditional sales contract).
                                                       5
Case 2:18-bk-12041-BKM       Doc 153 Filed 02/12/19 Entered 02/12/19 14:18:06              Desc
                              Main Document    Page 5 of 7
   1   Michelle E. Shriro                         Thomas E. Littler
       Singer & Levick, P.C.                      Littler, PC
   2
       16200 Addison Rd Ste 140                   341 W Secretariat Dr
   3   Addison TX 75001                           Phoenix AZ 85284
       mshriro@singerlevick.com                   telittler@gmail.com
   4   Attorneys for Moses Smith Racing LLC       Attorneys for Semple Marchal Cooper
   5                                              PLC

   6   Christopher C. Simpson                     Sheryl L. Toby
       Stinson Leonard Street LLP                 Dykema Gossett PLLC
   7
       1850 N Central Ave Ste 2100                39577 Woodward Ave Ste 300
   8   Phoenix AZ 85004                           Bloomfield Hills MI 48304
       christopher.simpson@stinson.com            stoby@dykema.com
   9   Attorneys for FCA US LLC                   Attorneys for FCA US LLC
  10
       2060 Digital Phoenix Hubbard               American Express
  11   Lockbox 511553                             PO Box 981535
       PO Box 511553                              El Paso TX 79998-1535
  12
       Los Angeles CA 90051-8108
  13
       Arizona Business Bank                      Bancorp Bank
  14   Cardmember Services                        Attn: Lease Payment Center
  15   PO Box 790408                              PO Box 140733
       St Louis MO 63179-0408                     Orlando FL 32814-0733
  16
       Chase Cardmember Services                  Clifton Larson Allen LLP
  17
       PO Box 94014                               PO Box 31001-2433
  18   Palatine IL 60094-4014                     Pasadena CA 91110-2433

  19   Crain Communications Inc                   DIG-Phoenix
  20   29588 Network Pl                           PO Box 730824
       Chicago IL 60673-1295                      Dallas TX 75373-0824
  21
       Firefly Graphics Inc                       Goodyear
  22
       734 W Main St                              200 Innovation Way
  23   Mesa AZ 85201                              Akron OH 43306

  24   Kneaders Bakery and Cafe                   Lamar Companies
  25   871 S Auto Mall Dr                         PO Box 96030
       American Fork UT 84003                     Baton Rouge LA 70896
  26
       Philadelphia Insurance Co                  Racer Media & Marketing Inc.
  27
       PO Box 70251                               17030 Red Hill Ave
  28   Philadelphia PA 19176-0251                 Irvine CA 92614

                                              6
Case 2:18-bk-12041-BKM    Doc 153 Filed 02/12/19 Entered 02/12/19 14:18:06       Desc
                           Main Document    Page 6 of 7
   1
        S&S Paving and Construction Inc.            Semple, Marchal & Cooper
   2
        3401 E Illini St                            2700 N Central Ave 9th Fl
   3    Phoenix AZ 85040                            Phoenix AZ 85004-1147
   4    Sun Valley Marina Development Corp.         Tempe Dodge Chrysler Jeep Ram Kia
   5    PO Box 5090                                 7975 S Autoplex Loop
        Chandler AZ 85226                           Tempe AZ 85284
   6
        Western States Petroleum                    Christopher R. Kaup
   7
        450 S 15th Ave                              Tiffany & Bosco P.A.
   8    Phoenix AZ 85007                            2525 E Camelback Rd 7th Floor
                                                    Phoenix AZ 85016-4237
   9                                                Attorneys for Patricia and Robert
  10                                                Bondurant

  11    Leslie A. Berkoff                           Larry O. Folks
        Moritt Hock & Hamroff LLP                   Folks Hess Kass, PLLC
  12
        400 Garden City Plaza                       1850 N Central Ave Ste 1140
  13    Garden City NY 11530                        Phoenix AZ 85004
        lberkoff@moritthock.com                     Attorneys for JP Morgan Chase Bank NA
  14    Attorneys for Unifi Equipment Finance
  15
        Jared G. Parker                             Christopher C. Simpson
  16    Parker Schwartz PLLC                        Stinson Leonard Street LLP
        7310 N 16th St Ste 330                      1850 N Central Ave Ste 2100
  17
        Phoenix AZ 85020                            Phoenix AZ 85004-4584
  18    Attorneys for Goodyear Tire & Rubber        Attorneys for FCA US LLC
        Co.
  19

  20    James E. Cross
        The Cross Law Firm, PLC
  21    1850 N Central Ave Ste 1150
        Phoenix AZ 85004
  22
        Attorneys for Arlington Street
  23    Investments

  24

  25   /s/ Peggy L. Nieto
       7941340
  26

  27

  28

                                                7
Case 2:18-bk-12041-BKM      Doc 153 Filed 02/12/19 Entered 02/12/19 14:18:06            Desc
                             Main Document    Page 7 of 7
